                                                           2-ot3-NEWb'+ lGlt
                                                                         YORK
           Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 1 of 24
                                                                                     I


                                                            COUNTY CLERK'S OFFICE

                                                                  iuN 0 5 2018
SUPREME COURT OF THE STATE OF NEW VORK
                                                               NOT COMPARED
EOI]NTY OF NEW YORK
                                                               \^II'TH COPY FILE
                                                  x

fn the Mat,ter of the Application of
REYNA ARROYO                       INDEX NI]MBER I DfTL{l               tB
                     Petitioner,             NOTICE OF PETITION

For a judgment pursuant to
Art,icle 75 of the C. P. L. R.
     -against-
THE NEW YORK CITY BOARD/DEPARTMENT
OF EDUCATTON,

                     Respondent
                                                  x

I,   Reyna    Arroyo,   dffi   a tenured teacher and the Petitioner pro        s€,

and hereby affirm the following under the penalties of perjury:
f    am   presently the Pet,itioner in the above captioned action             and

am    fulIy familiar with all the papers and proceedings          had

herein, and with all the facts and circumstances hereinafter set
forth.
L. Please take noLice, that upon Lhe annexed Verified Petition
and upon all of the pleadings and proceedi-ngs heret,ofore had
herej-n, I, Reyna Arroyo, "Petitioner" wilt move this court at
the Motion Part      Room       L30 to be held in and for the County of        New

York at the courLhouse located at 60 Centre Street, New York,
New    York on the LSth day of July 20L8 at 9:30 o'clock of the
forenoon of that day or as soon thereafter a!€ p'd-rties'can            b'e

heard for the following:
       Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 2 of 24



Pursuant to Article 751-l-, New York City Board of Education
Chancellor/ s Regulations C-770, and Educat,ion Law Section         302O-

ar Petitioner requests that this Court grant, her the following
relief : order Lhe vacat.ur of the decision of Arbit.rator Lisa
Pollack("Pollack"),Esq., upon which this timely Notice is filed
within the l-0- day statute, namely to terminate petitioner for
hearsay comments and false claims as (a) excessive, and
unwarranted punishment for unproven allegations (see Matter of
Pell v Board of Education, 34 Ny2d 222, 356        NyS2d 833;   Matter of
Colton v. Berman, 2L NY2d 322, 287 NYS2d 6a7); (b) misconduct by
Pollack in procuring the award and in reaching the decision;              (c)

partiality      of Pollack; (d) failure to follow the proper
procedures of this article,      despite the petitioner's contj-nuing
objections to the defects; (e) any other relief that is fit              and
proper.
Dated: ,June 5, 2018
          New   York,   NY




                                    Reyna Arroyo




                                                                     u
         Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 3 of 24



SUPREIIE COURT OF T}IE STATE OF NEW YORK
COI'NTY OF NEW YORK
                                                   x
In the Matter of the Application of
REYNA ARROYO                                rr[DEx NLMBER L007 4L/L8

                     Petitioner,            VERIFIED AMENDED PETITION
                                                    TO VACATE
For a judgment pursuant to                        ARBITRATION   AWARD
Article 75 of the C. P.L.R.
    -against*
TIIE NEW YORK CITY     BOARD/DEPARTMENT
OF EDUCATION,

                    RespondenL
                                                   x

I, Reyna Arroyo,      dffi   a tenured teacher   and   the Petitioner pro         se,

and hereby affirm the following under the penalties of perjury:
I   am   presently the Petitioner in the      above    captioned actj-on and
am   ful1y familiar with all the papers and proceedings            had

herein, and with all the facts and circumstances hereinafter set
forth.
                               PREI,IMINARY STATEI{ENT

1-. Petitioner appeals from an arbitral award which terminated
her after compulsory arbitration pursuant to Education Law 3020-
a as and for her petitj-on alleges and states: the decision of
Arbitrator Lisa Pollack, Esg. ("Pollacktt) in the matter
captioned above is not warranted in the record, has no basis in
1aw, is arbitrary and capricj-ous, is inapproliiate and ;'               '   r'



excessive, "shocks the conscience", and shows a IeveI of
                                                                                        1,
         Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 4 of 24



corruption and fraud perpetrated by an Arbitrator who is not
authorized to give herself the jurisdlction               to decide probable
or Just cause for the specifications brought against Petitioner
pursuant to Education Law t3O2o, and f3020-a, and refused                  t.c>



recogni-ze the many statutory procedural and substantive errors
presented by the Department which did not permit her to decide
the case at all. See EXHIBIT t, attached. Key to the injustice
of the decision to terminate Petitioner is the lack of a vote in
an Executive Session before charges were served, the fact that
Petitioner submitted a Motion To Dismiss For Lack of Subject
Matter ,Jurisdiction based upon the procedural error of law which
Arbit.rator Pollack denied without any logical reason. Petitioner
never waived her Constitutional rights granted to her pursuant
to Education Law 53020-a(2) (a). Shockingly, Pollack wrote that:
         "Insupport of her argument, Respondent relies on the language of Education
Law    93020-a(2Xa) ("[T]he employing board... shall determine...whether probable
cause exists to bring a disciplinary proceeding against an employee pursuant to this
section.") and Education Law $2590-j(7)(b)("Charges may be initiated by the
community superintendent against such employee.") Respondent further argues
that although Education Law $2590-h grants the Chancellor the same powers as the
employing Board, the statute limits the Chancellor's ability to delegate those powers
by   specifying  that the Chancellor may delegate such duties to community
superintendent In other words, Respondent argues that the! language permitting the
delegation of authority to community superintendents also serves to prohibit
delegation of that authority to anyone else."

fndeed, Petitioner stated exactly the opposite, (See EXHIBIT 2) ,
that the Chancellor           was never given a   right to vote in an Executj-ve
Session of the PEP according to the PEP Bylaws, (EXHTBIT 3) and

                                                                                    2
        Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 5 of 24



therefore no deJ-egation to anyone at any time by the Chancellor
was permitted under Education Law 3020-a.                      Additionally, Education
Law 3 O2O-a    is the controlling Iaw for              3   O2O-a   Arbitration. Education
Law 2590 was never mentioned in any part of the charging papers.
Thus Education Law 25gO is irrel-evant to the arbi-tration reviewed
herein and is simply a diversion used by the                         NYC DOE      to hide the
procedural errors whlch nullify                 the hearing it,self. See Cardinale
v   NyC Board/Department          of Education, Index No. 85L65/2017 (2018),
EXHIBIT 4.

2. petitioner alleges that Arbitrator Pollack and Respondent,
with flagrant disregard for Petitionerrs Constitutionally
protected rights, wantonly, recklessly, maliciously, knowingly
and purposefully, acting uLt.ra vires individually and in concert
under a ministerial cloak and under color of state Iaw, have
deprived Petitioner of her protected rights of enjoyment of
liberty and property in order to obtain a penalty of termination
for unproven allegations substantiated without any foundation in
1aw   or fact. Indeed, throughout the hearing Arbitrator Pollack's
lack of knowledge and/or interest in the                      UFT    Collective
Bargaining Agreement as well as Petitioner's rights is
astonishing.
3. In addition, Pollack stated on p. 3 of her decision that:
.,Further there is no need for the IEPs. The Specification doesn't address any student behavior."




                                                                                                    3
        Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 6 of 24



This is shocking. It is      common   sense that an incompetent teacher
cannot engage students, and IEP students with behavior issues
would act up. Good pedagogy teaches a lesson, and the student
learns the lesson. The only way that actual- evidence can show
whether or not a teacher is good or not is to see the behavj-or
of the students in the c1ass, dS well as the student outcomes
See   Arbitrator Gloria .Johnson's Ruling in the 3020-a of         Sara

Blumenstein, EXHIBIT 5 attached. In the case presented here, flo
information about student outcomes, behavior data of the
students in Petitioner's class, or any facts relating to how the
students performed, was submitted. The         NYC DOE   presented only
the opinions of the charging party, Respondent, and thus failed
to provide the proof necessary for the arbitrator to           make any

decision, much less termination of petitioner. Here, the rating
process and the standard of review at the hearing followed by
the   DOE   deviated from the guldelines to such an extent as to
deprive petitioner of substantial rights. The Department            and

Arbitrator Pollack disregarded the excellent prior teaching
record of Peti-tioner (See     EXHIBTT   l-) and ignored the procedures
mandated    by tenure law 3020-a(2) (a) as well as progresslve
discipline and the Just Cause Standard in order to validate               an

undefined characteristic of Petitionerrs teaching called
"incompetency" that was never defined or proven. The so-ca11ed
trfact'r of incompetency was found, charged, and testified to by

                                                                               4
           Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 7 of 24



the   same     people, giving no one involved a chance to define or
give an objective, unbiased view of what Petitionerrs teaching
standard actually was. Arbitrator Pollack ignored Respondent's
testimony as well as that of her witnesses, showing a clear bias
against her and her evidence presented at the hearing. Bias,
prejudice, and bad faith were shown in the constant intrusion of
comments by       Arbitrator Pollack throughout the 3020-a hearlng
which tainted the testimony and showed her favoritj-sm towards
the Department of Education. The decision by Pollack to give
credence to the allegatj-ons despite the proof that the charges
were irrational        and untrue is unconscionable and reeks of bad
faith. Pollack wrote i-n her decision that student records                were

too burdensome to produce and students had privacy. This is
wrong, and deliberately biased.            MATTER OF   BD. OF EDUC. OF       THE

ISLAND TREES UNION FREE SCH.          DIST. V.   BUTCHER, 61-   A.D.2d   1-01-]-

(1-e7B )   .



For all of the above reasons, which will be detailed below, this
Court must give the Petitioner the relief she requests, that the
decisi-on to terminate her be overturned and vacated in favor of
an award that is reasonable and just and meets the applicable
and relevant laws protecting Petitioner's property, liberty and
civil rights. Matter of Pell v Board of Education, 34 NY2d 222,
356 NYS2d 833.


                                                                                   5
        Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 8 of 24



4. Petitioner received the decisj-on of Pollack on May 28,                201,8,

Therefore, the filing          of the Verified Petition on June 5,201-g is
within the       1-O-day   requirement of the statute, and this appeal is
submitted to this Court in a timely fashion and is properly
placed within this Court's jurisdiction            for review.


                                      PARTIES

5. I,    Reyna   Arroyo, earned     my undergraduate degree      in Chemistry
in the Dominican Republic from Universidad            Aut6noma de Santo

Domingo       in 1990. I began to work in the     NYC Department     of
Education in 1998 as a per diem teacher, and during t,his time, I
took    1-B   credits in education and earned my Public School teacher
Certlfication.       In 2002, T got my Master's degree in Bilingual
education from Universidad Aut6noma de Santo Domingo in               a

special program linked with          New   York City and accepted by      New

York State. fn 200L-2002 I worked in Health Career and Science
High School as a chemistry teacher at the George Washington High
School Campus. I'worked in PS I43 in Washington Heights as                 a

community leader during summer of 2002 - 2005, helping students
with Regents Examination preparation. In September 2005, I                 began

to work j-n fnternational Business and Finance High School.                The

name    of this school was changed in 2010 to The College           Academy,

where I worked until 2015. I received satisfactory evaluations
until 20].4. In ,June 201-5 f received a letter that I was in
                                                                                   6
       Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 9 of 24



excess, then I worked as ATR in       2015       2016. In 20L6 I returned
to The College Academy until 2017.

6. During those 18 years of service, I went above and beyond my
job description for my students,       and   acted in a professional
manner to create an active, positive learning environment.
7. I had an excellent rapport with students
                                ,JURISDICTf ON

8. The venue is chosen because the headquarters of the                New York

City Department of Education is located at 52 Chambers Street in
Manhattan, and the Office of the Legal Services' Administrative
Trials Unit is also nearby in Manhattan now at            1-00   Gold Street.
9. The actions complained about in the case at bar were enacted
in the   New   York Cit.y school district    headquartered at        52

Chambers   Street in Manhattan at a 3020-a proceeding and at the
Offices of the Defendants.
1-0. The decision of the arbitrator         shows   prejudice against
Petitioner and violates Petitioner's rights pursuant, to                  New York

State and US Constitutions, and New York City Charter; Education
Law   2590-j, 3020-a give this court as the proper venue for                 57511-

appeals.
l-l-. The actions of Respondents complained of          here j-n   are f inal in
nature and cannot be adequat,ely reviewed by another court,
entity , ot    of f j-cer.


                                                                                      7
         Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 10 of 24



1"2. The Respondent made the determination complained               of in   New

York City School District,        and Petitioner has made no similar
request prior to the case cited herein.           CPLR   5506 (b)   .



                                      FACTS

1-3. As    stated above, Petitioner received the decision on May 28,
201-8. Hearings were      held at the offices of the      New   York City
Department of Education (Respondent) on November 15,
2017 by phone conference. The hearing was held on November 28,
29,30, December 8,13,14, and l-5, 20L7 and on .Tanuary 5,!6,L7               and

18,    2018.

1-4   . Petitioner is being t,erminated f or Respondent's and the
Arbitratorrs errors in procedural and substantive due process
whereby Petitionerrs tenure rights to fairness and,Just Cause
were ignored. There was no 'Just Cause for the penalty in this
case, and Pollack ignored the improper determination of probable
cause cited in the charges, namely the omissj-on of an Executive
Session and vote. (Education Law 53020-a(2) (a) ) .
1-5. Muchof what is in dispute is the incompetency of
Petitioner, and Pollack deliberately, recklessly and arbitrarily
refused to recognize or believe Petitioner's long history of
excellent servi-ce.
Petitioner was deprived of her procedural rights due to the
neglect of Pollack in recognizing and addressing 3020-a 1aw, the
CBA, and       the mandate of a vote in an Executj-ve Sessj-on to

                                                                                   8
       Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 11 of 24



determine probable cause, and she was denied substantive               due

process by Pollack's prejudicial rulings in the evidentiary part
of her arbitration hearing.
In a classroom situation, incompetence in its simplest terms
means   that a teacher is unable to provide a valid educational
experience for students assigned to her classroom. Here, the
burden of proof was with the complainant         tc>   prove that a valid
educational experience was not provided by Petitioner to her
students. The Department failed to do this

One reason   for the failure of the Department's case to prove
Pet.itioner' s incompetency is the Department's policy          and

practice of using    as   proof of their claims the non-final
subjective opinions of administrators who observe and then judge
Petitioner after supposedly looking at her teaching for               l-5-

minutes. During those l-5 minutes the Department reviews the
entire panoply of Danielson's rubrics, looking for            l-00?

excellent teaching in each category, in every class, every                   day.

This   makes no sense.    A lesson is a series of events which are
planned out in a lesson plan created by the teacher for a 45-
minute or 9O-minute cl-ass. If the administration decides to                  come

in at the beginning of a lesson for l-5 minutes and say that the
teacher is ineffective because the assessment of what the
students learned did not occur - which usually occurs at the                   end


                                                                                     9
        Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 12 of 24



of the lesson - there is something wrong with the
administration, not the teacher or her lesson. This type of
rating process is malicious and undermines the integrity of
evaluations because the conclusions are not based on fact, but
solely personal opinions.

In this case the administrators admitted not asking

petitioner what happened before and/or after they ent,ered the
classroom. This makes no sense, unless the opinion of the lesson
and the rating for Petj-tj-oner was pre-set, before anyone did the
observation. For the administrators who testified in this
hearing for the Department, more j-nformation was not better, or
good.

Facts matter, and according to the kings County Supreme Court
and the Second Department Appellate Division, there are no facts
or statistical     data in observatj-ons, only nonfinal opinions.          See

Elentuck v Green, 202 A.D.2d 425; 608 N.Y.S.2d 70]-; 1994 N.Y.
App. Div. LEXIS L956, 1-994. Observation reports are not public
or business records and, Petitioner argues, cannot be the sole
evidence used to support any penalty. Opinions of a person             whose

goal is to get an employee terminated cannot be validated
without student outcomes, results, and data. A claim of
"incompetency" must have supporting information that proves
students in Petitioner's class did not learn what they were
                                                                             10
       Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 13 of 24



supposed to learn, which was how to handle a school environment
and transition to the next grade and beyond. Here, none of this
information was presented by the Department except in subjective
observations. This is a violation of tenure rights and makes              no

sense.

Another omissj-on in the Department's case is any student
outcomes, results, data, grades, test scores. If Petitioner is a
failure at teaching, a proof of her failure 1s the data on the
students, and how they did not succeed. There is no data on the
student outcomes here from the Department. Unless more than half
of Petitioner's students were kept back because they could not
learn the curriculum, which did not happen, Petitioner was a
successful teacher. This was stated over and over again.

The omission of any student outcomes and/or failures to learn              r-s

a   symptom   of a rating process currently favored by the
Department which has no relevance to the teacher's actual
pedagogy. This is unsupported hearsay, nothing more.

But   some   arbitrators do not agree with the disconnect.

Arbitrator Gloria Johnson ruled in the case of science teacher
Sara Blumenstein that any Respondent who needed student
outcomes, grades, test scores, or records for his/her 3020-a
defense must get this information:


                                                                               t7
       Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 14 of 24



Arbitrator Gloria ,fohnson          made   a ruling on this issue, from
which this excerpt is taken:

,.The Supreme Court of New York held in 1978 that tenured teacher Lawrence Butcher
was entitled to obtain the complete records of his students. However, the Court
required that the students' identities had to be redacted. The Court further determined
that any degree of confidentialify to which the students' records were entitled, must be
subordinated to Mr. Butcher's"rightto prepare his defense to the charges made
against his reputation and his competence in his profession."
Therefore, in the instant case, in balancing Ms.
Blumenstein's rights to adequately mount her defense against the student's rights to
pfivacy,I have determined that redacting the records and having the students
identified as1.,2,3 and removing their names such that during the relevant two year
period, student 1 would be traceable to the next year - as opposed to simply
obliterating his name."

Therefore, the Department failed to prove Pet.itioner's
incompetency because they did not show that any student failed
to achieve and learn in her class. The fact that the Department
kept this data out of these proceeding must be given a 1ot of
weight.

Any conclusion as to the efficiency and ability                   of the
Petitioner can only be reached by a leap of faith, because the
Department never defined what a valid educational experience for
students actually is. But a good guess would be that students
were successful in reaching their goaIs, namely to learn the
curriculum and graduate to the next grade. Unfortunately, the
Department also did not define the data or statistj-cs which
would prove what the valid educational experience was either for

                                                                                       L2
     Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 15 of 24



an individual student or for the entire cJass. In sum, the
Department did not present a preponderance of the evidence in
support of whet.her or not a valid educational experience         was

provided for Petitioner's students, and have failed to         meet

their burden.

But the   DOE   witnesses testified   only to their opinion, that they
saw incompetence. There were no supporting data or factual,
objective evj-dence to support these subjective opinions.

N.Y.C. Arbitrator ,fosh .favits ruled i-n a decisi-on (Woda, SED
fi1e #L0, 831):
"It would be unacceptable to accept the hearsay evidence of
an individual as conclusj-ve proof of an allegation over the
live testimony of a teacher with fourteen (14) years of
teaching. The Respondent has the right to confront and
challenge the testimony of her accuser, and to have the
accuser's credibility tested. Absent this right, the Hearing
Officer cannot accept that hearsay evidence alone satisfies
the Department's burden of proof with respect to this issue."
AIso, in this matter, the hearsay testimony should not have been
given any weight.
"ft is well established that a disciplinary charge pursuant to
Education Law 3020-a cannot be sustained when the only evidence
to support a charge is uncorroborated hearsay." DOE v. Rykman,
SED Fj-le No. 17,731 (Bluth, 2012) .

And, the Department did not folIow the correct procedures to
validate their opinions. Most shocking is the administrators'
r€liance on their l-S-minute observations both for creating the
Teacher Improvement Plan as well as proving Petitioner's
incompetence. Yet the success or failure of the Petitioner's

                                                                        13
        Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 16 of 24



students is, the Department argues, irrelevant. This is
incredible.

The overpowering evidence showed that this case was brought in
bad faith and, even more disturbinglY, was frivolous. The so-
calIed "evidence" presented by the Department was L00? hearsay
and opinj-ons. This shows bad faith and is unconscionable.               The

test of any determination pursuant to the just cause/arbitrary
and capricious standard is whether the determination is "without
sound basis in reason and...without regard to the facts" (Matter
of PelI v            BD   of Educ. of Union Free School District No. 1 of
towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2 222,
231,   11,9'7   4l   .



In this matter the Department offered a buffet of opinions from
several administrators to convince the arbitrator that the
Petitioner is terminally incompetent, that is, unable to ever
become     a good teacher. The DOE insists that the opinions of
their witnesses as seen in the observations I are facts,               and

these so-caIled facts provide a preponderance of evidence that
the Petitioner simply will never be a good teacher no matter
what the administrators do to help her.

Guilt may only             be   found on a charge or specificatj-on where there
is a preponderance of evj-dence to support that charge (Martin v.


                                                                               L4
     Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 17 of 24



Board of Educatj-on, 65 NY 2d 975 [19861; Matter of the Bd. of
Ed. of the City of     New   York, 29 Ed Dept Rep 302      [1990]   )




No determination that termination is proper is possible under
the circumstances presented here. The Department has failed to
meet their burden of proof for any of the specifications
submitted at the 3020-a of Petitioner. This is a reason for
alarm, considering the procedural errors of law in ignoring
Education Law   3020   -a(2) (a)   .




In the case of Gongora v       NYC     Department of Education, ,fudge Lucy
Billings wrote that "Under Education Law S 3020-a(:) (c), in
contrast, where a respondent employing board must sustain its
statutory burden at a hearlng to set forth fu11y and fairly the
evidence against the employee, a more stringent standard, the
respondent must present more than hearsay that initiated                 the
disciplinary action. "
Where   the argument for guilt is based so1e1y on circumstantiaL
evidence, the nature of that evidence must exclude all other
reasonable explanations. A stringent standard exists for
measuring the sufficiency of circumstantial evidence t,o minimize
the'.danger legitimately associated with circumstantial                 evj-dence

  that the trier of fact may leap logical steps in the proof
offered and draw unwarranted concl-usions based          upon

probabilities of   1ow degree" PeopTe         v GuiTiano, 65 N.Y.2d 766,

                                                                                L5
      Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 18 of 24



768, 492 N.Y.2d 939 (79e5). The first       failure of the Department
is to ignore andfor omit any facts from their case agaj-nst
Petitioner.
A fundamental purpose of S 3020-a hearings is to determine
whether a school's charge of inadequate performance is
justified,    as well as to determine whether there is any
possibiliLy that an inadequately performing teacher can be
rehabilitated. This is a result of S 3020-a's speclfic          mandate

for "progressive disciplifle,"     with a focus on teacher
rehabilitation.    Incompetent teaching, if documented with
statistics and data on the failure of students to learn           what

they need to learn, in and of itself       is not grounds for
dismi-ssal under S 3020-a.
Petitioner is not incompetent, but an asset to the Department.
She showed that she loved her job, is caring, professional, and
efficient in handling all the children j-n her cl-asses/        even

those who have behavior issues.

The Department did not meet its burden of establishing just
cause to discipline Petitioner according to the laws governing
Education Law Section 3020-a disciplinary hearings. They have
not substantiated, by a preponderance of the evidence, any of
the specifications preferred.



                                                                          t6
      Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 19 of 24



16. Petitioner argues that the fallacy here is to use          a

subjective standard to judge whether incompetency          may be

determined by a hearing officer who does not have subject matter
jurisdiction.    Legally, an objective, rational standard must be
used to make a determinat,ion. Clearly, Pollack's decision is
arbitrary and capricious.
L7. A proper determination of probable cause is a pre-condition
established by statute for 3O2O-a arbitration to begin and for
charges to be filed against a tenured employee of the Department.
Here, the Department has failed to show that there was a vote by
the employing board in an Executive Session, pursuant to
Education Law 3020-a(2) (a), despite the charging papers served
on petitioner before the hearing began stated that there was              an

Executive Session.
Petitioner argues that pursuant to 1aw, specifically Education
Law 3O2O-a(2)   (a), and the mandate of a proper determination of
probable cause in an Executive Session of the employing board
and with a voLe by the majority of the members, she should have
been given notice of the vote and the public meeting at which
the Executive Session took place. Without this information,              and
j-ndeed   the DeparLment never gave this to Petitioner, the
Arbitrator in this proceeding discussed herein had no subject
matter jurisdiction and the charges against Petitioner should


                                                                               17
      Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 20 of 24



have been dismissed without penalty of any kind. Arbitrator
Pollack did not have the authority to hear this case.
18. fn Attilio   Ri-cca   v Board of Education 47 NYS2d 385 L975, the
Court of Appeals explained that Education Law 3020*a is the
cornerstone of the protective statutory tenured structure which
is found in the Education Law and which is an expression of this
state's public policy. The Court held that, the tenure system is
a legislative expression of a firm, public policy determination
that the j-nterests of the public and the education of our youth
can best be served by a system designed to foster academic
freedom in our schools and to protect competent teachers from
the abuses they might be subjected to if they could be dismissed
at the whim of their supervisors.
Here, there was no just cause for the penalt.y given.
    AS AND FOR A FIRST SEPARATE AND DISTINCT CAUSE OF ACTION
   THE HEARING OFFICER EXCEEDED HER AUTHORITY BY FAILING TO
RENDER F'INDINGS IN ACCORDANCE WITH THE STATUTORY AUTHORITY TO
            WHICH SHE WAS BOUND IN ASSESSING PENALTY.


19. Repeats and realleges each and every allegation set forth
in paragraph 1-18 of the petition with the        same   force an effect
as if herein more fully set forth.
20. In assessing the penalty of termination the Hearing Officer
exceeded her authority and misapplied the plain language of the
statutory authority binding her which, pursuant to Education             Law

3020-a(2) (a) , and 3020-a(4), was dependent on: a proper

                                                                           18
        Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 21 of 24



determination of probable cause; and the information provided
to reach a statutory ,Just and Probable Cause standard. Pollack
ignored her statutory responsibilities          in making the decisj-on to
terminate Petitioner wj-thout, first       obtaining subject matter
j   urisdict   j-on.


     AS AND F'OR A SECOND SEPARATE AND DISTINCT CAUSE OF ACTION THE
                    PUNISHMENT SHOCKS THE CONSCIENCE

2I. Repeats and realleges each and every allegation set forth in
paragraph 1,-20 of t.he pet,ition with the same force an effect             as

if herein more fu11y set forth.
22. The punishment shocks the conscience.
23. The penalty imposed here is disproportionate to any fair
minded, and dispassionate arbiter.
        AS AND F'OR A THIRD CAUSE OF ACTION DENIAL OF DUE PROCESS

24. Repeats and realleges each and every allegation contaj-ned in
paragraphs 1,-23 with the same force and effect as if herein               more

fu1ly set forth.
25. The Department failed to provide a preponderance of the
evidence to substantiate the charges agai-nst. Petitioner and
overcome the many violations of 1aw and procedure cited herein,
yet the Arbitrator ignored these shortcomings and terminated
Petitioner       anyway.

    AS AND FOR A FOURTH SEPARATE AND DISTINCT CAUSE OF'ACTION THE
        ARBITRATOR SHOWED BIAS AND PREJUDICE IN HER DECISION


                                                                                 L9
     Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 22 of 24



26. Repeats and realleges each and every allegation contained in
paragraphs L-25 with the same force and effect as if hereinafter
set forth.
27. The Hearing Officer, in administering a double standard             on

the issue of the admissibility of     document.s and   credibility      of
testimony, exhibited bias.


    AS AIVD FOR A FIFTH SEPARATE AI{D DISTINCT CAUSE OF ACTION
               ARBITRATOR POI,LACK EXCEEDED TIER     POWER


28. Repeats and realleges each and every allegation contained in
paragraphs l-27 with the same force and effect as if hereinafter
set forth.
29. The Hearing Officer has ignored the requirements of
Education Law S 3020-a(2) (A), Education Law 3020-a(4), Education
Law S2590-h, and the NYC Charter in assessing the penalty and,
in so doing, has exceeded her authority.

30. The decision of Pollack violates the .fust Cause standard
which encompasses seven (7) elements which are not present in
the matter cj-ted herein, and therefore this Court should vacate
the suspension in its' entirety.
31. No prior   demand   for the relief requested herein      has

heretofore been made.




                                                                             20
       Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 23 of 24



WI{EREFORE,   the decision to terminate the employment of Petitioner
musL   not be allowed to stand. At best it is excessive and relies
on hearsay and inference raLher than facts; at worst, this decision
was made   in violation of lawfu1 procedure, is affected by material
and prejudicial errors of 1aw of such a nature that it does not
rest upon any appropriate     1ega1   basis, is an unauthorized assertion
of power and collusion,          and a violation       of procedural        and

substantive due process rights.
Vacatur of the award in its'       entirety is a fair and equitable
remedy for the Petitioner's alleged conduct in the cited
proceeding.
It is respectfully requested that a judgment be entered herein,
vacating and setting asj-de the decision of Arbitrator Pollack              as

excessive, unwarranted punishment for unproven allegations,               and

give Petitioner any other relief that is just and fair.
Dated: ,June 15,   20LB

        New   York,   NY                 74
                                              Reyna Arroyo




                                                                                21
         Case 1:19-cv-07416-ER Document 14-2 Filed 12/30/19 Page 24 of 24



                                              VERIFICAIION

STATE OE'NEW YORK:
                                 ss
COUNTY OF QUEENS:




     Reyna Arroyo being duly sworn deposes and says that she is
the Petitioner in this proceedingt that, she has read the annexed
Notice of Petition, Verj-fied Amended Petition, R.tI, and all
other documents at.tached herein and knows the contents thereof;
that the same is true to the knowledge of deponent except as to
the matters therein stated to be alleged upon information and
belief, and as to those matters he believes it to be true.

Dated: tune lf, zore
      New York N.Y


                                                                 i,
                                                             Reyna Arxoyo

Sworn/Affirmed Before                    me




 No   ary



      DOMINGA PIMENTEL
 Nohry Pubhc shteof iterrYodr
        No.02P16330616
_ Quatifred rn New yorfi
                    seol
                         Counly
Gommrssron  Expirn.         14   611.€




        {
            *



                '=-i.   \
